                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   JENNY COCHRANE dba LAW OFFICE OF                         CASE NO. C19-1253-JCC
     JENNY COCHRANE,
10
                                                              ORDER
11                              Plaintiff,
            v.
12
     AMERICAN GUARANTEE & LIABILITY
13   INSURANCE COMPANY,
14                              Defendant.
15

16          Pursuant to the parties’ stipulation and proposed protective order (Dkt. No. 8), the Court
17   hereby ENTERS the following protective order:
18      1. PURPOSES AND LIMITATIONS
19          Discovery in this action is likely to involve production of confidential, proprietary, or
20   private information for which special protection may be warranted. Accordingly, the parties
21   hereby stipulate to and petition the Court to enter the following stipulated protective order. The
22   parties acknowledge that this agreement is consistent with Western District of Washington Local
23   Civil Rule 26(c). It does not confer blanket protection on all disclosures or responses to
24   discovery, the protection it affords from public disclosure and use extends only to the limited
25   information or items that are entitled to confidential treatment under the applicable legal
26   principles, and it does not presumptively entitle parties to file confidential information under

     ORDER
     C19-1253-JCC
     PAGE - 1
 1   seal.

 2       2. “CONFIDENTIAL” MATERIAL

 3             “Confidential” material shall include the following documents and tangible things

 4   produced or otherwise exchanged:

 5             The WSBA grievance proceedings, Diversion Contract, supporting affidavits, supporting

 6   declarations, etc. shall be considered “confidential” to the same extent that they are considered

 7   “confidential” under the Rules for Enforcement of Lawyer Conduct. See, e.g., ELC 3.2 and

 8   3.3(d).
 9             The ARAG Settlement shall be considered “confidential” given that the Settlement is
10   subject to a “confidentiality” clause.
11       3. SCOPE

12             The protections conferred by this agreement cover not only confidential material (as

13   defined above), but also: (1) any information copied or extracted from confidential material;

14   (2) all copies, excerpts, summaries, or compilations of confidential material; and (3) any

15   testimony, conversations, or presentations by parties or their counsel that might reveal

16   confidential material.

17             However, the protections conferred by this agreement do not cover information that is in

18   the public domain or becomes part of the public domain through trial or otherwise.

19       4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

20             4.1    Basic Principles. A receiving party may use confidential material that is disclosed

21   or produced by another party or by a non-party in connection with this case only for prosecuting,

22   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

23   the categories of persons and under the conditions described in this agreement. Confidential

24   material must be stored and maintained by a receiving party at a location and in a secure manner

25   that ensures that access is limited to the persons authorized under this agreement.

26             4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise


     ORDER
     C19-1253-JCC
     PAGE - 2
 1   ordered by the Court or permitted in writing by the designating party, a receiving party may

 2   disclose any confidential material only to:

 3                  (a)      the receiving party’s counsel of record in this action, as well as employees

 4   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

 5                  (b)      the officers, directors, and employees (including in-house counsel) of the

 6   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 7   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 8   designated;
 9                  (c)      experts and consultants to whom disclosure is reasonably necessary for
10   this litigation and who have signed the “Acknowledgement and Agreement to Be Bound”
11   (Exhibit A);
12                  (d)      the Court, court personnel, and court reporters and their staff;
13                  (e)      copy or imaging services retained by counsel to assist in the duplication of
14   confidential material, provided that counsel for the party retaining the copy or imaging service
15   instructs the service not to disclose any confidential material to third parties and to immediately
16   return all originals and copies of any confidential material;
17                  (f)      during their depositions, witnesses in the action to whom disclosure is
18   reasonably necessary and who have signed the “Acknowledgement and Agreement to Be Bound”

19   (Exhibit A), unless otherwise agreed by the designating party or ordered by the Court. Pages of

20   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

21   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

22   under this agreement;

23                  (g)      the author or recipient of a document containing the information or a

24   custodian or other person who otherwise possessed or knew the information.

25          4.3     Filing Confidential Material. Before filing confidential material or discussing or

26   referencing such material in court filings, the filing party shall confer with the designating party,


     ORDER
     C19-1253-JCC
     PAGE - 3
 1   in accordance with Western District of Washington Local Civil Rule 5(g)(3)(A), to determine

 2   whether the designating party will remove the confidential designation, whether the document

 3   can be redacted, or whether a motion to seal or stipulation and proposed order is warranted.

 4   During the meet and confer process, the designating party must identify the basis for sealing the

 5   specific confidential information at issue, and the filing party shall include this basis in its

 6   motion to seal, along with any objection to sealing the information at issue. Local Civil Rule 5(g)

 7   sets forth the procedures that must be followed and the standards that will be applied when a

 8   party seeks permission from the Court to file material under seal. A party who seeks to maintain
 9   the confidentiality of its information must satisfy the requirements of Local Civil Rule
10   5(g)(3)(B), even if it is not the party filing the motion to seal. Failure to satisfy this requirement
11   will result in the motion to seal being denied, in accordance with the strong presumption of
12   public access to the Court’s files.
13       5. DESIGNATING PROTECTED MATERIAL

14           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

15   or non-party that designates information or items for protection under this agreement must take

16   care to limit any such designation to specific material that qualifies under the appropriate

17   standards. The designating party must designate for protection only those parts of material,

18   documents, items, or oral or written communications that qualify, so that other portions of the

19   material, documents, items, or communications for which protection is not warranted are not

20   swept unjustifiably within the ambit of this agreement.

21           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

22   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

23   unnecessarily encumber or delay the case development process or to impose unnecessary

24   expenses and burdens on other parties) expose the designating party to sanctions.

25           If it comes to a designating party’s attention that information or items that it designated

26   for protection do not qualify for protection, the designating party must promptly notify all other


     ORDER
     C19-1253-JCC
     PAGE - 4
 1   parties that it is withdrawing the mistaken designation.

 2           5.2     Manner and Timing of Designations. Except as otherwise provided in this

 3   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 4   ordered, disclosure or discovery material that qualifies for protection under this agreement must

 5   be clearly so designated before or when the material is disclosed or produced.

 6                   (a)     Information in documentary form: (e.g., paper or electronic documents

 7   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

 8   proceedings), the designating party must affix the word ‘CONFIDENTIAL” to each page that
 9   contains confidential material. If only a portion or portions of the material on a page qualifies for
10   protection, the producing party also must clearly identify the protected portion(s) (e.g., by
11   making appropriate markings in the margins).
12                   (b)     Testimony given in deposition or in other pretrial proceedings: the parties

13   and any participating non-parties must identify on the record, during the deposition or other

14   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other

15   testimony after reviewing the transcript. Any party or non-party may, within 15 days after

16   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

17   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect

18   confidential information at trial, the issue should be addressed during the pretrial conference.

19                   (c)     Other tangible items: the producing party must affix in a prominent place

20   on the exterior of the container or containers in which the information or item is stored the word

21   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

22   the producing party, to the extent practicable, shall identify the protected portion(s).

23           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

24   designate qualified information or items does not, standing alone, waive the designating party’s

25   right to secure protection under this agreement for such material. Upon timely correction of a

26   designation, the receiving party must make reasonable efforts to ensure that the material is


     ORDER
     C19-1253-JCC
     PAGE - 5
 1   treated in accordance with the provisions of this agreement.

 2      6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

 3          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

 4   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

 5   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 6   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

 7   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 8   original designation is disclosed.
 9          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

10   regarding confidential designations without court involvement. Any motion regarding

11   confidential designations or for a protective order must include a certification, in the motion or in

12   a declaration or affidavit, that the movant has engaged in a good faith meet-and-confer

13   conference with other affected parties in an effort to resolve the dispute without court action. The

14   certification must list the date, manner, and participants to the conference. A good faith effort to

15   confer requires a face-to-face meeting or a telephone conference.

16          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

17   intervention, the designating party may file and serve a motion to retain confidentiality under

18   Western District of Washington Local Civil Rule 7 (and in compliance with Local Civil Rule

19   5(g), if applicable). The burden of persuasion in any such motion shall be on the designating

20   party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

21   unnecessary expenses and burdens on other parties) may expose the challenging party to

22   sanctions. All parties shall continue to maintain the material in question as confidential until the

23   Court rules on the challenge.

24      7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

25          LITIGATION

26          If a party is served with a subpoena or a court order issued in other litigation that compels


     ORDER
     C19-1253-JCC
     PAGE - 6
 1   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

 2   party must:

 3                  (a)     promptly notify the designating party in writing and include a copy of the

 4   subpoena or court order;

 5                  (b)     promptly notify in writing the party who caused the subpoena or order to

 6   issue in the other litigation that some or all of the material covered by the subpoena or order is

 7   subject to this agreement. Such notification shall include a copy of this agreement; and

 8                  (c)     cooperate with respect to all reasonable procedures sought to be pursued
 9   by the designating party whose confidential material may be affected.
10      8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

11          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

12   material to any person or in any circumstance not authorized under this agreement, the receiving

13   party must immediately (a) notify in writing the designating party of the unauthorized

14   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,

15   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

16   this agreement, and (d) request that such person or persons execute the “Acknowledgement and

17   Agreement to Be Bound” (Exhibit A).

18      9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

19          MATERIAL

20          When a producing party gives notice to receiving parties that certain inadvertently

21   produced material is subject to a claim of privilege or other protection, the obligations of the

22   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

23   provision is not intended to modify whatever procedure may be established in an e-discovery

24   order or agreement that provides for production without prior privilege review. The parties agree

25   to the entry of a non-waiver order under Federal Rule of Evidence 502(d) as set forth herein.

26          //


     ORDER
     C19-1253-JCC
     PAGE - 7
 1      10. NON-TERMINATION AND RETURN OF DOCUMENTS

 2          Within 60 days after the termination of this action, including all appeals, each receiving

 3   party must return all confidential material to the producing party, including all copies, extracts

 4   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

 5   destruction.

 6          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 7   documents filed with the Court, trial, deposition, and hearing transcripts, correspondence,

 8   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
 9   work product, even if such materials contain confidential mater.
10          The confidentiality obligations imposed by this agreement shall remain in effect until a
11   designating party agrees otherwise in writing or a court orders otherwise.
12          //
13          //
14          //
15          //
16          //
17          //
18          //

19          //

20          //

21          //

22          //

23          //

24          //

25          //

26          //


     ORDER
     C19-1253-JCC
     PAGE - 8
 1          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2
      DATED: October 14, 2019       GORDON TILDEN THOMAS & CORDELL LLP
 3                                  Attorneys for Plaintiff Jenny Cochrane
 4
                                      s/ Brendan Winslow-Nason
 5                                    Brendan Winslow-Nason, WSBA #39328
                                      600 University Street, Suite 2915
 6                                     Seattle, Washington 98101
                                       206.467.6477
 7
                                       bwinslow-nason@gordontilden.com
 8
 9    DATED: October 14, 2019        KARR TUTTLE CAMPBELL
                                     Attorneys for Defendant American Guarantee &
10                                   Liability Insurance Company
11
                                       s/ Jacquelyn A. Beatty
12
                                        Jacquelyn A. Beatty, WSBA #17567
13                                      Karr Tuttle Campbell
                                        701 Fifth Avenue, Suite 3300
14                                      Seattle, WA 98104
                                        jbeatty@karrtuttle.com
15
            //
16
            //
17
            //
18
            //
19
            //
20
            //
21
            //
22
            //
23
            //
24
            //
25
            //
26


     ORDER
     C19-1253-JCC
     PAGE - 9
 1          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2          IT IS FURTHER ORDERED that pursuant to Federal Rule of Evidence 502(d), the

 3   production of any documents in this proceeding shall not, for the purposes of this proceeding or

 4   any other federal or state proceeding, constitute a waiver by the producing party of any privilege

 5   applicable to those documents, including the attorney-client privilege, attorney work-product

 6   protection, or any other privilege or protection recognized by law.

 7          DATED this 16th day of October 2019.




                                                          A
 8
 9

10
                                                          John C. Coughenour
11                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1253-JCC
     PAGE - 10
 1                                                   EXHIBIT A

 2          ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

 3          I, ________________________________________ [print or type full name], of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington on October

 7   ___, 2019, in the case of Jenny Cochrane, dba Law Office of Jenny Cochrane v. American

 8   Guarantee & Liability Ins. Co., Case No. C19-1253-JCC (W.D. Wash. 2019). I agree to comply
 9   with and to be bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and punishment in the
11   nature of contempt. I solemnly promise that I will not disclose in any manner any information or
12   item that is subject to this Stipulated Protective Order to any person or entity except in strict
13   compliance with the provisions of this Order.
14          I further agree to submit to the jurisdiction of the United States District Court for the
15   Western District of Washington for the purpose of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of this action.
17          DATE:
18          City and State where sworn and signed:

19          Printed name:

20          Signature:

21

22

23

24

25

26


     ORDER
     C19-1253-JCC
     PAGE - 11
